In an action to recover damages for medical malpractice, the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Alpert, J.), entered May 8, 1999, which, upon a jury verdict, is in favor of the defendants and against them dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The cross-examination of the plaintiff Daniel Bivona was relevant to his ability to perceive and remember events and, thus, the Supreme Court providently exercised its discretion in allowing this testimony (see, Murphy v Estate of Vece, 173 AD2d 445, 446-447; cf., People v Marsh, 264 AD2d 647; People v Billups, 132 AD2d 612). In addition, the Supreme Court providently exercised its discretion in permitting the defendants to question the qualifications of the plaintiffs’ expert witness on cross-examination (see, Murphy v Estate of Vece, supra, at 446).
The plaintiffs’ remaining contentions are either without merit or do not require reversal. Santucci, J. P., S. Miller, McGinity and Smith, JJ., concur.